UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 08-4766


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

ANTONIO OWENS, a/k/a Tonio,

                   Defendant – Appellant,

             and

RANDY MARTIN; LUTHER BRYAN; ALISIA H. AKBAR; LACARIA BROWN;
GEORGEAN   MCCONNELL;   GUSSIE   D.   NOLLKAMPER;  FLORENCE
NOLLKAMPER; CHRISTOPHER M. MORRIS; LAVACA COUNTY TEXAS;
JOSEPH E. MCCONNELL; JOHN M. WARTHER; WELLS FARGO HOME
MORTGAGE, INCORPORATED; CHERYL L. AMAKER; DONNA C. ADKINS;
CHASE MANHATTAN MORTGAGE CORPORATION,

                   Parties-in-Interest.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-26)


Submitted:    March 19, 2009                 Decided:   April 6, 2009


Before WILLIAMS, Chief Judge, DUNCAN, Circuit Judge, and John
Preston BAILEY, Chief United States District Judge for the
Northern District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.
Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.      W. Walter Wilkins, United States
Attorney, Jane B. Taylor, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Antonio Owens was convicted by a jury of conspiracy to

distribute five kilograms or more of cocaine and fifty grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2006), and was sentenced to life in prison.                         Owens appealed,

challenging his conviction and sentence.                        We affirmed Owens’

conviction and rejected claims relating to Owens’ sentence, but

because    he     was   sentenced      under    the    then-mandatory          Sentencing

Guidelines,       vacated    and     remanded     for      resentencing        consistent

with United States v. Booker, 543 U.S. 220 (2005).                             See United

States v. Davis, 270 F. App’x 236 (4th Cir. March 17, 2008)

(unpublished).

             On    remand,     the    district     court      imposed      a       300-month

variant sentence on Owens and he timely appealed.                         Owens claims

that   while      the   district       court    correctly       imposed        a    variant

sentence        upon    him,    the      district          court’s       variance         was

insufficient because: (i) Owens had a disadvantaged childhood;

(ii)   his      Guidelines     range    was    based       overwhelmingly           on   drug

weight, thereby making the range unreasonably high; and (iii)

there are too many incarcerated people in the United States and

a 300-month sentence “would be a waste for [Owens] and society

at large.”

             We    affirm      the     district       court’s    variant           sentence

imposed    on     remand.      After    Booker,       we   review    a    sentence        for

                                           3
reasonableness, using an abuse of discretion standard of review.

Gall v. United States, 128 S. Ct. 586, 597 (2007); see United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008) (“[A]

sentence that deviates from the Guidelines is reviewed under the

same   deferential    abuse-of-discretion      standard    as    a    sentence

imposed within the applicable guidelines range.”).                   The court

must give due deference to the district court’s decision that

the 18 U.S.C. § 3553(a) (2006) factors justify the sentence.

United States v. Evans, 526 F.3d 155, 162 (4th Cir. 2008).                Even

if this court would have imposed a different sentence, this fact

alone will not justify vacatur of the district court’s sentence.

Id.

             At   Owens’   resentencing,     the   district     court    heard

counsel’s argument regarding the weight that should be afforded

the    § 3553(a)    factors,     afforded    Owens    an   opportunity       to

allocute, and thoroughly considered the § 3553(a) factors before

imposing Owens’ sentence.         We conclude that the district court

adequately    explained    its   rationale   for     imposing   the     variant

sentence, that the sentence was selected pursuant to a reasoned

process in accordance with law, and that the reasons relied upon

by the district court are plausible and justify the sentence

imposed.     Abu Ali, 528 F.3d at 260-61; United States v. Pauley,

511 F.3d 468, 473-76 (4th Cir. 2007).



                                     4
            Because      we    find   Owens’     variant       sentence     imposed   on

remand     to    be   reasonable,      we       affirm    the     district     court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented      in   the    materials

before   the     court   and    argument        would    not   aid    the   decisional

process.

                                                                              AFFIRMED




                                            5